Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered January 16, 1986, convicting him of attempted assault in the second degree (two counts), and sexual abuse in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*864Contrary to the defendant’s contention, the trial court properly considered the crime of attempted assault in the second degree as a lesser included offense of assault in the second degree under Penal Law § 120.05 (3), since the evidence adduced at the trial was sufficient to entitle the trier of fact to conclude that in kicking and striking at the two police officers attempting to remove him from a highway, the defendant intended to prevent them from performing their lawful duty by attempting to inflict physical injury upon them (see, CPL 1.20 [37]; Penal Law §§ 110.00, 120.05 [3]; Matter of Shannon B., 122 AD2d 268; People v Robinson, 71 AD2d 779).
The defendant’s remaining contention has been examined and found to be without merit. Thompson, J. P., Bracken, Lawrence and Harwood, JJ., concur.